316 F.2d 737
Albert WRIGHT, Plaintiff-Appellant,v.Thomas DARNELL, William Hildreth and Thomas Caunce, ReviewCommittee, U.S. Department of Agriculture,Commodity Stabilization Service,Defendants-Appellees.
No. 15081.
United States Court of Appeals Sixth Circuit.
April 24, 1963.

Thomas M. Edwards, Jr., Mt. Sterling, Ky.  (Clay & Edwards, Mt. Sterling, Ky., on the brief), for appellant.
Moss Noble, Asst. U.S. Atty., Lexington, Ky.  (Bernard T. Moynahan, Jr., U.S. Atty., William A. Watson, Asst. U.S. Atty., Lexington, Ky., on the brief), for appellee.
Before WEICK and O'SULLIVAN, Circuit Judges, and PRETTYMAN, Senior Circuit Judge.

ORDER

1
THIS CAUSE having come on to be heard upon the record on appeal and the briefs and argument of counsel, and it appearing thereform that the judgment of the District Court should be affirmed 205 F.Supp. 277,


2
Now, Therefore, It Is Ordered that the judgment of the District Court be, and the same is, hereby affirmed.